Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2, 4 and 19-23 are original or were previously presented.  Claim 5 is withdrawn.  Claims 6-17 were cancelled.  Claims 1, 3 and 18 are currently amended.  Claims 24 and 25 are new.  Claims 1-5 and 18-25 are pending.  Claims 1-4 and 18-25 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus or system.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 12/17/2020) objections and 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks/arguments and a reconsideration of the pertinent objections/rejections.  
Response to Amendment
In their reply dated March 5, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and claim interpretations of a prior Office action (OA), to clarify the claim language, and/or to potentially advance prosecution.  Applicant also presented arguments concerning the merits of the claims and the propriety of Examiner’s 
Claim Objections
Claims 18 and 25 are objected to because of the following informalities:  Claim 18 mentions ‘a size distribution of more than 20µm and less than 350 µm in diameter.’  The spacing after the numbers is inconsistent, which suggests that a space may be necessary after 20.
Claim 25 recites ‘the misting nozzles are configured to provided mist into the aerial environment.’ The term ‘provided’ should likely be ‘provide.’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 mentions the concept of i) ‘creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles’ and ii) ‘the misting nozzles are directed 
However, since an aerial environment appears to be a material to be worked upon, and thus a functional rather than structural feature, it is unclear how this aerial environment relates to structure.  
Regarding the ‘creating’ and being directed, these appear to be manipulative steps associated with a process, or a method claim, rather than a specific structure, unless Applicant can show otherwise.  For example, one can direct the nozzle of a can of aerosol air freshener product in a specific direction, and one can spray its content to create a fragrance or odor-abating aerial environment, but these steps appear to be different that the product itself, which is the can under pressure, specifically designed nozzle, tube, and the liquid contents.
Since the system is described largely by its functionality, rather than the structure of the nozzle, or the contents of the storage compartment, the boundaries of what constitutes the associated structure remain unclear due to the manner in which it is described.   
A similar analysis applies to claim 24.
Claims 2-4, 18-23 and 25 depend on claims 1 and 24.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 4, 18, 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Pfalz & Pfalz (Pfalz; CA2603632) in view of Chen (US4948787) (references of record), Hoshino et al. (US20020179884) and Parkhurst et al. (US20050008531).
Regarding claims 1, 18 and 21-23, Pfalz discloses a system 2, 6, 12, 42 for applying an odor abating solution to an odor-emitting surface (Abstract, Fig. 1, where surface can be the 
a storage compartment 46, 50 comprising a solution 4 (Pfalz, p. 6, lines 21-23, pp. 10-12, Fig. 1, where treating agent is a solution); 
a misting system 12, 42 having misting nozzles 20, 24, 48 that are supported over the odor-emitting surface (Fig. 1, where at least nozzles 20, 24 are supported over the odor-emitting surface), creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles (odor-abating aerial environment is not structural and would be present after spraying an odor abating solution; moreover, this is a functional characteristic not clearly dependent on the structure of the system); 
the misting nozzles are directed towards the odor-abating aerial environment and configured to spray droplets of the solution (technically, any direction of the misting nozzles would be down gradient of a potential odor-abating aerial environment) into the odor-abating aerial environment including up to 3 meters over the odor-emitting surface so that after spraying of droplets of the solution, in the absence of any air movement exceeding 1 kilometer/hour, the misting nozzles configured so that after directly spraying of droplets of the solution by the nozzles, at least 75% of the droplets are suspended in the aerial environment over the odor-emitting surface for at least 10 seconds, allowing at least 1% by total weight of the active agent in the sprayed droplets of solution to react with emitted odor from the odor-emitting surface before the 75% of the sprayed droplets of solution are deposited on the odor-emitting surface (the nozzle aerosolizes and atomizes the solution to create a mist and stable aerosol “with a long suspension time” (p. 1 (-34- at top), Abstract. lines 4-16) such that it will remain in the air for an extended period or at least 10 seconds (“Apart from generating a very fine mist, the nozzles are 
Pfalz thus discloses the use of a treatment agent that may be an odoriferous substance for odor absorption that is to be nebulized, and containing at least one active substance for this purpose and a process for the rapid generation of a stable aerosol (p. 2, lines 7-18).  However, Pfalz does not discloses the use of iodine to abate odors or for odor control. 
Therefore, Pfalz discloses or suggests the claimed invention, except
the solution is of iodine having a concentration of at least 0.0005% by total weight of the solution of I2 and
the specifics or precise information regarding how the droplets are sprayed and how they are suspended in the aerial environment, even if already implicit from Pfalz. 
Regarding i), the noted iodine concentration is a minimum and can theoretically reach 100%. 
Chen, for example, discloses a method of treating or abating odors, in particular mercaptan odors in a thiophosphate compound or formulation, where the treating agent is selected from iodine, and alkali and alkaline earth metal hydroxides, hypochlorites and iodates.  Formulations of particular interest are granular and agricultural formulations for field application (Chen, Abstract, col. 1, lines 5-8).  One can apply the treating agents individually or in combination and the treatment method may vary depending on the particular agent in accordance with the treatment mechanism (Chen, col. 1, lines 45-50).  Chen provides examples of treatment mixtures and with respect to iodine states that the relative amounts of the components is not critical and can vary widely.  Of course, the optimal amount of iodine, for example, depend on the amount of the odor causing compound (Chen, col. 2, lines 38-62).  Therefore, the amount or concentration of liquid iodine solution can certainly exceed 0.0005% by weight iodine to the total weight of solution.
Regarding item ii), Hoshino et al. (Hoshino) discloses a disinfecting deodorant comprising an aqueous solution containing 10 to 1000 ppm of a chlorine-containing oxidizing agent and having a pH adjusted to 8 to 13 with an inorganic salt or an organic salt, a disinfecting and deodorizing method comprising applying the disinfecting deodorant to air or an object, and a disinfecting and deodorizing tool comprising a container having the disinfecting deodorant, the container being equipped with a prescribed atomizing means designed to atomize the disinfecting deodorant into a mist comprising droplets having a particular particle size (Abstract).  Water may be a primary solvent for the disinfecting deodorant of the invention (Pfalz (3, 5, 6); Hoshino, [0016]).  Where the disinfecting deodorant of the invention is sprayed in a space or onto an object, useful spraying methods include a method making use of an air pressure, such as various trigger sprayers ([0018]).  
Hoshino states that it is advisable to control the liquid particle sizes so that a spray onto an object or into a space may not wet the object, the floor, etc. to leave stains or cause a slip ([0019]).  Thus, Hoshino discloses an atomizing means for controlling droplet suspension via controlling particle size ([0009], [0020]).  One can measure the liquid particle size with, for example, a laser diffraction particle size analyzer ([0020]).
Parkhurst et al. (Parkhurst) discloses a composition, device, system or method for mitigating odors or other contaminants from a target environment and includes devices that contain a formulation for removing foul odors from the air.  In certain embodiments the 
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to experiment with various iodine concentrations to obtain an optimum result depending on the intended odor-abatement application, and to thereby use a liquid iodine solution in the claimed concentration range, and to employ misting nozzles to dispense the solution into an aerial environment, since Chen and Parkhurst combined suggest that iodine solution in suitable concentrations is effective in odor control in an aerial environment.
Additionally, it would have been obvious to experiment with alternate methods of suspending and maintaining the mist and associated droplets in the aerial environment to obtain an optimum aerial environment for odor control, and based on experimentation to dispense the iodine in a manner that allows for droplet suspension control in a specific volume of air, such as via particle size control in that air volume, via using a suitable means, such as the atomizing means described in Pfalz and Hoshino combined, to better control droplet suspension and particle size and as well as the manner and rate of droplet dispersion, as recited in the claim.
Additional Disclosures Included: Claim 18:  The mist is provided into the aerial environment having odorous gases emitted from the odor-emitting surface so that iodine in the sprayed droplets of solution reacts with odorous gases and abates odor within the aerial environment in a volume up to 3 meters over the odor-emitting surface, and 90% of the volume of sprayed droplets in the mist have a size distribution of more than 20 µm and less than 350 µm in diameter (claim 24 analysis); Claim 21: The odor-emitting surface comprises decomposing waste (claims 4 and 19 analyses, where one can find decomposing waste in a landfill); and Claim 22 and 23: The emitted odor comprises hydrogen sulfide or methane (hydrogen sulfite and methane are gases that can be emitted from waste materials in a landfill).

Regarding claims 4 and 19, Pfalz, Chen, Hoshino and Parkhurst combined discloses or suggests the system of claim 1 except wherein the odor-emitting surface comprises a landfill.
Note that the odor emitting surface is not claimed as a part of the system nor could a landfill be part of the system.  Nevertheless, it would have been obvious to apply the solution to any surface as necessary, including applying to a landfill.
For example, if the iodine solution is known to be useful for abating certain odors, then one of ordinary skill may attempt use of the solution in alternate odorous environments, including odors that may emanate from a landfill.  Such landfill would be merely one type of odor emitting surface.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to experiment with and attempt the odor abating solution in well-known strong odor emitting environments, such as a landfill, since such environments may contain chemicals and bacteria susceptible to certain concentrations of iodine, and because the class of pungent odor emitting facilities are limited in number such that there is a reasonable expectation that success in treating one type of odor may suggest success in treating another seemingly different source of odor.
Additional Disclosures Included: Claim 19: The odor-emitting surface comprises decomposing waste (claim 4 analysis, where one can find decomposing waste in a landfill); 

Claims 2, 3, 20, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Pfalz & Pfalz (Pfalz; CA2603632) in view of Chen (US4948787), Hoshino et al. (US20020179884) and Parkhurst et al. (US20050008531), as applied to claim 1 above, further in view of Code et al. (US20120087965) (of record). 
Regarding claims 2, 3, 20, 24 and 25, Pfalz, Chen and Hoshino combined discloses or suggests the system of claim 1 except wherein the solution of iodine comprises a liquid anti-odorant solution with: 
a) at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol; and 
b) at least 0.001% by weight of the solution of I2.
However, Chen notes that one may use the iodine in a solution of a polar solvent such as water and polyols such as ethylene glycol (col. 2, lines 20-28; col. 3, lines 10-11).  
Pfalz and Hoshino also discloses potential use of water with the active odor control ingredients (Pfalz (3, 5, 6); Hoshino, [0016]).
Additionally, Code et al. (Code) discloses antimicrobial solutions, anti-odor solutions and delivery systems for the solutions where the solution contains iodine ([0003], [0021]).  The solutions can assist in odor control (Title, [0003], [0050]).  Code discloses solutions with at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol and at least 0.001% by weight of a solution of I2 (Abstract, [0008], [0009], [0020]-[0023]).

Additional Disclosures Included: Claim 24 is an independent apparatus claim but includes many of the same or similar major elements as those recited in claims 1 and 2, plus additional features.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
Therefore, regarding claim 24, Pfalz, Chen, Hoshino and Code combined discloses a system for applying an odor abating solution to an odor-emitting surface comprising: 
a storage compartment comprising a solution of iodine having a concentration of at least 0.0005% by total weight of the solution of iodine; 
a misting system having misting nozzles that are supported over the odor-emitting surface, creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles; 
the misting nozzles are directed towards the odor-abating aerial environment and configured to spray droplets of the solution into the odor-abating aerial environment including up to 3 meters over the odor-emitting surface so that after spraying of droplets of the solution, in the absence of any air movement exceeding 1 kilometer/hour, 
the misting nozzles configured so that after directly spraying of droplets of the solution by the nozzles, at least 75% of the droplets are suspended in the aerial environment over the odor-emitting surface for at least 10 seconds, allowing at least 1% by total weight of the I2 in the sprayed droplets of solution to react with emitted odor from the odor-emitting surface before the 75% of the sprayed droplets of solution are deposited on the odor-emitting surface (see claim 1 analysis regarding this portion), and 
wherein the solution of iodine comprises a liquid anti-odorant solution with: 
a) at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol (claim 2 analysis; also see Pfalz (3, 5, 6); Hoshino, [0016]); and 
b) at least 0.001% by weight of the solution of I2, (claim 2 analysis) and further 
wherein the nozzles are configured to emit 90% of the volume of sprayed droplets in the mist within a size distribution characterized with droplets of more than 20 µm and less than 350 µm in diameter (Hoshino shows that one can control particle frequency distribution within a certain range including the recited range; as noted above, this type of recitation is a functional characteristic or the end result of the already described structure; the aerosolizing depends on the misting capability of the nozzles and Pfalz’ nozzle and/or Hoshino’s atomizing means are capable of this function; additionally, regarding the higher concentration compared to claim 1, knowing that iodine is effective in odor control, it would have been obvious to use an appropriate concentration based on experimentation); Claim 3: There is sufficient acid in the solution to provide a pH of less than 6.7 in the solution and 90% of the volume of droplets in the mist have a size distribution that is between a range of more than 20 µm and less than 350 µm in diameter (Code, [0009], [0013], [0017], [0021], [0027], [0040], [0042], [0045], where the size of the droplets is a functional characteristic; but see claims 1 and 24 analyses); Claim 20: The odor-emitting surface comprises decomposing waste (claims 4 and 19 analyses, where one can find decomposing waste in a landfill); and Claim 25: The misting nozzles are configured to provide mist into the aerial environment having odorous gases emitted from the odor-emitting surface so that iodine in the sprayed droplets of solution reacts with odorous gases and abates odor within the aerial environment in a volume up to 3 meters over the odor-emitting surface (claim 1 and 18 analyses).
Response to Arguments
	Applicant’s arguments filed March 5, 2021 have been fully considered.  Examiner has attempted to further clarify the rejections and has added additional references to address the claims.  Examiner will address the arguments found to be unpersuasive, irrelevant or inapplicable with respect to the claims.  
	With regard to Applicant’s remark that Examiner points to functional aspects as a basis for 112 rejections as a basis to minimize limitations not later evidenced by prior art thereby circumventing need for evidence, Applicant should note that no functional limitation by itself was the basis of any rejection.  However, in an apparatus claim, functionality cannot replace structure, if such structure is not clear from the claims or is not adequately described in either the claims or the specification.  That is, the boundaries of the functional language must be sufficiently clear, and depending on the context, any associated or equivalent structure should not be removed from an apparatus claim if that structure is described in the specification, or if not described, it should be clear what specific structure would accomplish the recited function.  Examiner has thus provided clarity-related rejection where pertinent and where Examiner does not believe the structure is clear from the noted functional language.  See MPEP §§2173.02, 2173.05(g).  In this case, Examiner has also provided related prior art rejections.
	Applicant further states “the rejection asserts that language such as" ... allowing at least 1% by total weight of the I2 in the sprayed droplets of solution to react with emitted odor before an operational parameter required in the process and performed and effected by nozzles and pressure by one ordinarily skilled in the art.”  Applicant’s statement regarding an operational parameter required in the process, and certain tasks being performed by one of ordinary skill in the art, tends to support Examiner interpretation that at some times Applicant is reciting a process and function, or a manner of operating the system rather than a specific structural feature.
	Regarding discussion of measuring the droplets, Examiner has withdrawn this aspect of the 112 rejection.
	Regarding the 103 rejections, Examiner has addressed or attempted to address each of the claimed features or the related remarks in Applicant’s response, in the above patentability analysis.  
	Applicant states, for example, that jetting and other required additional mixture pressure direction in every disclosed embodiment of Pfalz is contrary to the features and function of the claimed invention and that ‘it is clear that no suspension of the liquid itself in an aerial environment is intended.’  
	While examiner respectfully disagrees, this aspect is also fully addressed with the newly added Hoshino reference.  Additionally, throughout Pfalz there is extensive discussion regarding atomizing the liquid where Pfalz, for example, states that one can mix the treating agent with air and carry it on an air current and that they are aerosol particles, which are particles intended to form a mist (“Shortly after leaving the nozzle head, the mixture consisting of water and active substance atomized by the nozzle head assumes the shape of an aerosol jet, which mixes increasingly with the air and is transformed into a mist as its distance from the nozzle head 
	Also, one can use Pfalz’s treating agent for odor abatement, which aspect is also addressed with the Chen, Hoshino and Parkhurst references (Pfalz, p. 2, lines 7-18; p. 4, lines 16-25; p. 5, lines 12-20;  Chen, Abstract; Hoshino, Abstract; Parkhurst, Abstract).
	Applicant first uses only Pfalz to compare against every feature of claim 1, which is improper in a combination rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, Applicant states that Pfalz only mentions an  odor-absorbing rather than an odor destroying functionality although Chen rather than Pfalz is used for the iodine solution which is odor the claimed odor destroying solution.  Moreover, Applicant only claims an odor abating functionality, which Examiner interprets as tantamount to an odor-absorbing functionality.
Concerning the needs of the transfer station and it not being addressed in Pfalz, Examiner reiterates that this feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response,  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case and as previously noted, Chen is used for its reference to iodine, a known odor-abating chemical, since Pfalz already discloses the solution suspension aspect regarding a potential aerial dispersal of an aerosolized/atomized/misted solution.  Thus, the combined references disclose the claimed feature and Applicant’s arguments do not appear relevant or persuasive with respect to this issue.  Additionally, Parkhurst broadly suggests that one can disperse iodine liquid in the air during odor abatement.
In any case, whether or not the reference shows that iodine solution can be temporarily supported in air to chemically modify a wide array of aerial odorants to abate the odor, and that this can be done in a matter of seconds is not relevant to the analysis if it can be shown that iodine is an odor-abating material that can reside in a storage container.  Applicant appears to be suggesting that each reference depict or discuss a certain feature such as iodine in a storage container with misting nozzles, but this is not required in a multi-reference obviousness analysis using analogous prior art references.

For example, the notion of time scale and such are merely functional features within the capability of the conceptually combined Pfalz, Chen and Hoshino system and the pertinent features are usually described as such within the references themselves, and if/when they are not, the features are rendered obvious by other language.  Additionally, Applicant states: “It is not obvious to even attempt to use a material identified as effective over the course of days in a system (as recited in the claims) where the activity must be substantively effective within seconds.”  
However, Chen uses the same iodine as in the recited claim.  And, the claim merely requires that the droplets are intended to be suspended in the aerial environment over the odor-emitting surface for at least 10 seconds at a certain maximum air movement that includes still air.  It appears that Pfalz description of aerosolizing meets this description, even if Pfalz does not use iodine.  But, the iodine portion is met with Chen and Parkhurst, or can potentially be met with any reference that discloses iodine as an odor-abating solution.  Thus, again, the reference combination meets the recited claim limitations.
Alternately, one can view any unexpected iodine result as merely a natural consequence of the combined references.  That is, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences between the prior art and the claimed invention would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
4/14/2021